Citation Nr: 0005277	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-32 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an increased rating for coronary artery 
disease with hypertension, status post inferior myocardial 
infarction, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to August 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

This case was the subject of Board remands dated in September 
1996, May 1998, and July 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's MET capacity has been measured as 10 to 11 
METs upon Bruce testing.  He is capable of light duty 
employment.  He does not have substantiated repeated anginal 
attacks.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for residuals of a myocardial infarction are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1996 & 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA records of treatment in May 1993 include a thallium study 
which revealed evidence of an old myocardial infarction and 
ischemia involving the anterolateral wall.

VA records of hospitalization from August 1993 to September 
1993 describe the veteran as being status post inferior 
myocardial infarction in 1987.  The veteran underwent a 
cardiac catheterization in August 1993 and many defects were 
noted.  The veteran achieved 11 METs on a regular Bruce 
exercise test, achieving a maximum heart rate of 121, 67 
percent of maximum heart rate.  No chest pain was noted.  

During an October 1993 VA examination, the veteran was 
diagnosed as having arteriosclerotic heart disease, coronary 
artery disease, hypertension, and myocardial infarction 
(apparently referring to the veteran's 1987 heart attack).  
There were no findings corresponding to the pertinent rating 
criteria.

During a September 1994 VA cardiovascular examination, the 
diagnoses were arteriosclerotic heart disease with myocardial 
infarction in 1987 post balloon angioplasty by history; and 
chest pain, atypical for angina pectoris.

VA records of hospitalization in October 1995 reveal that the 
veteran had no recent chest pain and was generally inactive.  
He was noted to have difficulty distinguishing cardiac pain 
from indigestion.  The diagnostic summary was mildly 
depressed left ventricular function with an ejection fraction 
of 50 percent;  and coronary artery disease involving the 
right coronary artery, left circumflex and LAD systems.

Thallium scan of the heart in October 1995 revealed a large, 
severe, inferolateral wall defect from the apex to the base.  
Several indicators consistent with ischemia were noted.  
Decreased uptake was noted in the apical anterolateral wall.

During a VA cardiovascular examination in June 1998, the 
examiner found that the veteran should be able to perform 
light duty employment.  The veteran was diagnosed as having 
stable class II angina.  The veteran was noted to have 
obtained 10 METs on a Bruce protocol test in April 1997.

During an October 1999 VA examination, the examiner's 
diagnosis was coronary artery disease with a stable and 
infrequent pattern of angina.  The veteran had slight 
limitation of physical activity and was comfortable at rest.  
The veteran's angina was assessed as usually provoked by 
heavy exertion and lifting.  The examiner estimated the 
impairment of activity was mild to moderate with estimated 
METs of 5 to 6.  A repeat stress test was not performed 
because of the veteran's peripheral vascular disease.  The 
examiner determined that a stress test was not indicated, as 
cardiac symptoms were minimal and well controlled. 

Analysis

The Board finds the veteran's claim for an increased rating 
to be well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991) in that it is plausible.  In accordance 
with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record and has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155;  38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

During the pendency of the veteran's appeal, the VA 
promulgated new regulations amending the rating criteria for 
the cardiovascular system, effective January 12, 1998.  Where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court noted 
that, where compensation is awarded or increased "pursuant to 
any Act or administrative issue, the effective date of such 
an award or increase . . . shall not be earlier than the 
effective date of the Act or administrative issue."  See 38 
U.S.C.A. § 5110(g) (West 1991).  As such, the Court found 
that this rule prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.

Prior to January 12, 1998, Diagnostic Code 7005 provided for 
a 100 percent evaluation during and for six months following 
acute illness from coronary occlusion or thrombosis, with 
circulatory shock, etc.  After the initial six month period 
of recovery (rated at 100 percent by regulation), a 100 
percent evaluation was for assignment for chronic residual 
findings of congestive heart failure or angina on moderate 
exertion or more than sedentary employment precluded.  A 60 
percent evaluation was for assignment for chronic residual 
findings of congestive heart failure, history of 
substantiated repeated anginal attacks, more than light 
employment precluded.  A 30 percent evaluation was for 
assignment following typical coronary occlusion or thrombosis 
or with history of substantiated anginal attack, ordinary 
manual labor feasible.

The old Diagnostic Code 7006, the diagnostic code for 
myocardial infarction, is rated using the criteria for the 
old Diagnostic Code 7005.

Effective January 12, 1998, arteriosclerotic heart disease 
with documented coronary artery disease resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent warrants a 100 percent evaluation.  More 
than one episode of acute congestive heart failure in the 
past year, or;  workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or;  left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent warrants a 60 
percent evaluation.  A workload of greater than 5 METs but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or;  evidence of cardiac hypertrophy 
or dilatation on electrocardiogram or echocardiogram, or X- 
ray warrants a 30 percent evaluation.  A workload of greater 
than 7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope;  or continuous 
medication required warrants a rating of 10 percent.  38 
C.F.R. § 4.104, Diagnostic Code 7005 (1999).

The new Diagnostic Code 7006, the diagnostic code for 
myocardial infarction, is identical to the new Diagnostic 
Code 7005.

In the present case, there is inconsistent evidence with 
respect to the new criteria for rating heart disease.  The 
veteran was able to achieve 11 METs on a Bruce test in August 
1993, and was reportedly able to achieve 10 METs on a Bruce 
protocol test in April 1997.  By contrast, the October 1999 
VA examiner felt that a Bruce protocol test was medically 
inadvisable due to the veteran's other physical disabilities, 
but estimated the veteran's capacity as 5 to 6 METs.  This 
assessment was not based on any testing, but was merely 
speculative.  Thus, under the revised regulations, the 
criteria for a rating greater than 30 percent are not met.

Under the old criteria, the recent VA examinations include 
subjective complaints of infrequent chest pain (though there 
have been problems distinguishing angina from indigestion), 
and a determination that the veteran is limited to light duty 
employment.  This is not the same as "no more than light 
manual labor feasible".  Furthermore, the chest pains are 
not consistent with substantiated repeated anginal attacks 
and, more recently, it has been indicated that heavy exertion 
and lifting cause angina.  It does not appear that the 
criteria for a 60 percent rating are met under the old 
criteria.

In light of the foregoing, the Board finds that a rating of 
30 percent is warranted for coronary artery disease with 
hypertension, post myocardial infarction.


ORDER

Entitlement to a rating in excess of 30 percent evaluation 
for coronary artery disease with hypertension, post 
myocardial infarction, is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

